Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed because Sankman et al. Lin et al. or Hatano et al. appear to be the closest prior art references.  However, theses references fail to teach the bridge interconnect facilitates electrical communication between the first-die and the second die, and a bridge via electrically interconnecting the first side of the bridge interconnect with a second side of the bridge interconnect; a continuous layer of molding material forming a direct interface with the first die, the second die, and the bridge interconnect in claims 2, 10, 16 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893